Citation Nr: 1521376	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include bleeding.


REPRESENTATION

Appellant represented by:	R.D.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 7, 1974, to November 7, 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  The record was held open for 60 days from the date of the hearing.  The Veteran did not submit additional evidence.
 
During the July 2014 Board hearing, the Veteran raised the issue of entitlement service connection for a psychiatric disorder, which he asserted was due to being kicked in the stomach by his drill instructor.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The Veteran is presently represented by his brother as an individual providing representation under 38 C.F.R. § 14.630 (2014) on a one-time basis for this claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

During the July 2014 Board hearing, the Veteran explained that he does not seek service connection for a stomach condition, to include a virus, gastroesophageal reflux disease (GERD), hiatal hernia, Schatzki's ring, gastritis, or esophagitis.  Instead, he seeks service connection for a gastrointestinal disorder, which he asserts has manifested with blood in his vomit (hematemesis) and stool since he was kicked in the stomach by his drill instructor.

A service treatment record dated October 21, 1974, confirms that the Veteran reported hematemesis and severe abdominal pain.  The Veteran reports that these symptoms resulted in his discharge approximately three weeks later.  However, the circumstances leading to the Veteran's discharge are unclear because his service personnel records have not been obtained.  These records must be associated with the claims file upon remand.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

In September 2013, a VA medical examiner opined that gastritis, duodenitis, GERD, hiatal hernia, and pre-service stomach virus were not caused or aggravated during service.  The examiner opined that being kicked in the stomach would not cause these gastrointestinal illnesses.  The examiner, however, did not address whether the Veteran's hematemesis and bloody stool are symptoms of one of the enumerated gastrointestinal illnesses or separate disabilities.  Moreover, the examiner did not address whether the current reported hematemesis is related to that shown in service.  As the evidence of record is insufficient to decide the claim, further medical development is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service personnel records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file, to include all electronic files, to an appropriate medical professional.  The examiner must review the entire claims file.

Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's report of blood in his vomit and stool is related to his active service, specifically being kicked in the stomach.  The examiner is to address the Veteran's reports of blood in his vomit and stool since service.

The examiner's report must include a complete rationale for all opinions expressed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

